NO. 12-17-00388-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

DEDRICK ERVIN,                                   §      APPEAL FROM THE 7TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Dedrick Andrea Ervin appeals from his conviction for felony driving while intoxicated.
In a single issue, Appellant contends the imposition of court costs is unsupported by the record.
We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with felony driving while intoxicated. Appellant
pleaded “not guilty.” Following a jury trial, he was found “guilty” and sentenced to twenty years
of imprisonment. The judgment reflects the imposition of $538.00 in court costs, but at the time
it was signed, a bill of costs was not included in the record. After Appellant filed his brief, the
record was supplemented with a bill of costs.


                 SUFFICIENCY OF THE EVIDENCE SUPPORTING COURT COSTS
       In his only issue, Appellant contends the trial court erred by imposing court costs because
there was no bill of costs, and as a result, the evidence is legally insufficient to support the
assessment of court costs in this case. Because the record was supplemented to include a bill of
costs, we review Appellant’s issue as a challenge to the sufficiency of the evidence.
Applicable Law
       The Texas Code of Criminal Procedure requires that a judgment of conviction order a
defendant to pay court costs. TEX. CODE CRIM. PROC. ANN. arts. 42.15, 42.16 (West 2018).
Only statutorily authorized court costs may be assessed against a criminal defendant. See id. art.
103.002 (West 2018). The clerk of the trial court is required to keep a fee record, and a
statement of an item therein is prima facie evidence of the correctness of the statement. Id. art.
103.009(a), (c) (West 2018); see Owen v. State, 352 S.W.3d 542, 548 (Tex. App.—Amarillo
2011, no pet.). If a criminal action is transferred or appealed, “an officer of the court shall certify
and sign a bill of costs stating the costs that have accrued and send the bill of costs to the court to
which the action or proceeding is transferred or appealed.” TEX. CODE CRIM. PROC. ANN. art.
103.006 (West 2018). Article 103.001(b) states that a cost is not payable by the person charged
with the cost until a written bill is produced containing the items of costs and signed by the
officer who charged the cost or who is entitled to receive payment for the costs. Id. art.
103.001(b) (West 2018). Court costs, as reflected in a certified bill of costs, need not be orally
pronounced or incorporated by reference to be effective, because court costs do not alter the
range of punishment to which the defendant is subject, or the number of years assessed, and,
thus, are not part of the sentence. Armstrong v. State, 340 S.W.3d 759, 766–67 (Tex. Crim.
App. 2011) (citing Weir v. State, 278 S.W.3d 364, 367 (Tex. Crim. App. 2009)).
       A criminal defendant may challenge the bases for court costs for the first time on appeal.
Johnson v. State, 423 S.W.3d 385, 390–91 (Tex. Crim. App. 2014). In most instances, the
appellant would have no basis to object because no itemized bill is available when the sentence is
imposed in open court and the judgment generally contains only an aggregate figure. Id. An
omitted bill of costs can be prepared and added to the record by a supplemental clerk’s record.
Id. at 392. A document that contains an itemized list of court costs, the clerk’s seal, and a deputy
clerk’s signature satisfies the requirements for a bill of costs under Article 103.001. Id. at 393.
A bill of costs prepared after a criminal trial need not be presented to the trial court because it
has no bearing on the defendant’s guilt or sentence. Id. at 394. The fact that most court costs are
mandated by statute dispenses with the need for an ordinary sufficiency review. Id. at 388–90.
An appellate court reviews “the assessment of court costs on appeal to determine if there is a
basis for the cost, not to determine if there was sufficient evidence offered at trial to prove each
cost, and traditional Jackson evidentiary-sufficiency principles do not apply.” Id. at 390.



                                                  2
Discussion
         In the instant case, an itemized list of court costs, bearing the clerk’s seal and the deputy
clerk’s signature, was prepared and added to the record after the appeal was filed. Thus, Article
103.001 is satisfied. See TEX. CODE CRIM. PROC. ANN. art 103.001. We have verified the
statutory basis for each of the nineteen items of court costs assessed against Appellant. See, e.g.,
Ireland v. State, No. 03–14–00616–CR, 2015 WL 4914982, at *3 n.3 (Tex. App.—Austin Aug.
12, 2015, no pet.) (mem. op., not designated for publication) (identifying statutory sources for
assessment of fees in bill of costs); see also Golden v. State, No. 12–16–00278–CR, 2017 WL
3405201 at *3 n.1 (Tex. App.–Tyler Aug. 9, 2017, no pet.) (mem. op., not designated for
publication). Appellant’s sole issue is overruled.


                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the judgment of the trial court.



                                                                 JAMES T. WORTHEN
                                                                    Chief Justice


Opinion delivered June 20, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 20, 2018


                                         NO. 12-17-00388-CR


                                        DEDRICK ERVIN,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1053-17)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.